PRICE, Judge.
This is an appeal from a decree of the-Circuit Court of Jefferson County denying; appellant bail in a habeas corpus proceeding.
The indictment charges that defendant did carnally know, or abused in the attempt to carnally know, a girl under the age of' twelve years.
Section 16 of the Constitution of 1901 provides “That all persons shall, before-conviction, be bailable by sufficient sureties, except for capital offenses, when the proof' is evident or the presumption great”.
In the case of Colvin v. State, Ala. App., 53 So.2d 99, 100,1 Judge Harwood *529wrote a comprehensive opinion on the legal principles governing the rights of accused persons to be admitted to bail in capital cases. The holding in that case being that "the true meaning of ‘when the proof is evident or the presumption great’ to be that bail must be allowed unless the evidence is clear and strong and would lead to a well guarded and dispassionate judgment reasonably compelling the conclusion that the offense has been committed, that the accused is the guilty agent, and that he would probably be punished capitally if the law is administered.”
Applying these principles, which are applicable in this case, to the evidence here presented, we- are of the opinion the appellant is entitled to bail.
The judgment and decree of the circuit court denying appellant bail is reversed, and it is hereby ordered that the appellant be released upon his furnishing bail in the amount of $7,500 to be approved -by the Circuit Judge below, or by the Sheriff of Jefferson County in compliance with Section 194, Title 15, Code of Alabama 1940.
Reversed and remanded with instructions.

. Ante, p. 104.